Citation Nr: 0708312	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  95-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of an 
injury to the left eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J. F.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had 53 days of active air service in June and 
July 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1995 and September 2002 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A rating decision in November 1987 denied the veteran's claim 
of entitlement to service connection for residuals of an 
injury to the left eye.  The veteran did not initiate an 
appeal to the Board on that issue by filing a timely notice 
of disagreement, and the agency of original jurisdiction's 
denial of service connection for residuals of an injury to 
the left eye became final.  See 38 U.S.C.A. § 7105 (West 
2002).  Thereafter, the veteran submitted additional evidence 
in an attempt to reopen the claim.  A decision-remand by the 
Board in December 1999 found that some of the additional 
evidence submitted by the veteran was new and material and 
reopened the claim for service connection for residuals of an 
injury to the left eye.   Therefore, the issue of entitlement 
to service connection for residuals of an injury to the left 
eye is before the Board at this time for a decision on the 
merits.

The issues listed on the title page of this decision have 
been the subject of multiple remands by the Board for 
development action, the last such remand having been in 
October 2004.  The case was most recently returned to the 
Board in September 2006.      

The report of a VA eye examination of the veteran in April 
2006 which did not support the allowance of any claim 
certified on appeal to the Board at this time included a 
finding that the veteran suffers from bilateral brow ptosis, 
worse on the left, which is more likely than not related to 
trauma the left eyebrow region of the veteran's head.  A 
claim to expand the grant of service connection for a scar, 
residual of a laceration to the head (left eyebrow), to 
include ptosis on the left side is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a seizure disorder.  

2.  Currently diagnosed multiple sclerosis was not manifested 
within seven years of separation from active service in July 
1970. 

3.  There is an approximate balance of positive and negative 
evidence on the medical question of whether the veteran's 
currently diagnosed chronic migraine headache disorder is 
etiologically related to service. 

4.  The veteran did not sustain an injury to his left eye in 
service. 


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) (2006); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

2.  Multiple sclerosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006). 

3.  With resolution of reasonable doubt, migraine headaches 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

4.  Residuals of an injury to the left eye were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in January 2004, June 2005, and March 2006 by the 
RO satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran multiple medical 
examinations and obtained medical opinions addressing the 
medical questions of a relationship, if any, between his 
claimed disabilities and his brief period of active service.  
There is no indication in the record that additional evidence 
material to the issues decided herein which is not part of 
the veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claims decided herein.

In view of the fact that the veteran and his representative 
have had ample opportunity during the more than eleven years 
that his appeal has been pending to submit evidence and 
argument in support of his claims, the timing of the VCAA 
notice provided to the veteran was in no way prejudicial to 
him. 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

When an organic disease of the nervous system is manifested 
to a compensable degree within one year of separation from 
service, the disease may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

When the disease of multiple sclerosis is manifested to a 
compensable degree within seven years of separation from 
service, the disease may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  

In order to rebut the presumption of soundness which applies 
to all veterans upon entrance to the military, the government 
must show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the 
pre-existing disability was not aggravated during service.  
Wagner v. Principi, 
370 F.3d 1089, 1095 (Fed. Cir. 2004).    

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

A Seizure Disorder.

The veteran's service medical records are entirely negative 
for any indication that he had a seizure of any kind during 
his brief period of active service.  In a report of medical 
history in March 1970 prior to induction and in a report of 
medical history at separation in July 1970, the veteran 
denied ever having had dizziness or fainting spells.  

In February 1996, the veteran was admitted to a VA Medical 
Center (VAMC) for evaluation of his subjective complaints of 
generalized weakness, progressive weakness of his lower 
extremities, and an inability to walk for seven months.  It 
was noted that he had a history of conversion hysteria.  
During hospitalization, he was able to stand and to flex and 
extend his knees, but he avoided stepping forward.  A 
psychiatric consultant recommended the veteran's transfer to 
the psychiatric service, but the veteran declined.  The 
discharge diagnosis was "nonorganic gait disorder."

At a VA neurological examination in June 1997, the diagnoses 
were migraine cephalgia and occipital neuritis.  No abnormal 
cerebellar signs were found, and a disorder manifested by 
seizures was not diagnosed. 

The veteran's claims file contains a VA Form 21-4138, 
Statement In Support Of Claim (which was not date-stamped by 
VA personnel) which has an illegible signature which appears 
to the Board to be followed by "MD" and an address in Dade 
City, Florida.  The handwritten statement is to the effect 
that on examination the veteran could perform all activities 
of daily living but then continues with the words 
"disabilities multiple sclerosis seizure disorder."  The 
date of 12-8-00 is written on the form.  There is no 
statement on the form as to whether the disabilities of 
multiple sclerosis and seizure disorder were reported by the 
veteran or by someone else as parts of his medical history, 
and no clinical findings, laboratory studies, or imaging 
studies were reported on the VA form as the basis or bases 
for medical diagnoses.

At a VA neurological examination in June 2001, the diagnosis 
was migraine headaches.  A disorder manifested by seizures 
was not diagnosed. 
    
The veteran was afforded a VA EEG [electroencephalogram] in 
September 2003.  A VA neurologist who reviewed the study 
reported in October 2003 that there was no medical evidence 
in the veteran's case to support a diagnosis of seizure.

The statement in support of claim containing the words 
"disabilities multiple sclerosis seizure disorder" does not 
constitute competent medical evidence of a diagnosis of 
seizure disorder inasmuch as such a diagnosis is not support 
by any clinical data and the identity of the writer of this 
statement is not revealed by the statement or by any other 
evidence of record.  

The facts that VA neurologists who evaluated the veteran in 
1997 and 2001 did not diagnose a seizure disorder, that a VA 
neurologist who read an EEG of the veteran in 2003 reported 
no evidence of seizure, and the failure by the veteran and 
his representative since 2003 to submit or to identify a 
medical diagnosis in his case of a current seizure disorder 
shows conclusively that there is no competent medical 
evidence diagnosing a current seizure disorder in the 
veteran's case.  Entitlement to service connection for a 
seizure disorder is not established.  See 38 U.S.C.A. 
§§ 1101, 1110, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.159(a)(1), 3.309(a) (2006); Rabideau, supra.

Multiple Sclerosis.

The veteran's service medical records are entirely negative 
for any finding of signs and symptoms of multiple sclerosis 
(MS) or for a diagnosis of MS.  No treating or examining 
physician has reported to VA that the veteran's currently 
diagnosed MS was manifested during the veteran's active 
service or is related to any incident of such service.  There 
is thus no basis in law or in fact to allow direct service 
connection for MS.  The record reveals that the diagnosis of 
the veteran's MS was first rendered by a physician no sooner 
than in 1996, and there is no medical opinion of record that 
the veteran's MS was manifested to any degree by July 1977, 
seven years after his separation from service.  There is thus 
no basis in fact or in law to allow service connection for MS 
under the provisions of the applicable statutes and the 
provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

Migraine Headaches

The veteran's service medical records document an incident in 
which his head just above his left eyebrow was struck in July 
1970 by a venetian blind or other window blind made of metal.  
He has also alleged in written statements to VA and in 
testimony at a hearing before a Decision Review Officer at 
the RO in October 1996 that he sustained another blow to the 
head in service when he was struck by the fist of a sergeant 
whose wrist was broken in the incident. (There is no evidence 
of record corroborating such an incident in service.)  The 
veteran has consistently contended during the appeal period 
that he has had persistent headaches since the two blows to 
his head in service.  

In his report of medical history in March 1970 prior to 
induction, the veteran denied having or ever having had 
frequent or severe headache.  At the hearing in October 1996, 
the veteran testified that prior to service he did not have 
the kind of headaches which were diagnosed after service as 
migraine headaches, and the other witness at the hearing, a 
friend of the veteran, testified that his statement in that 
regard was correct to her knowledge.  Although a VA examining 
neurologist who had questioned the veteran and reviewed his 
claim file stated in the report of the June 2001 examination 
that the migraine headaches of the veteran diagnosed at that 
time were the same headaches he had had throughout his life, 
that finding is, in the Board's view, not clear and 
unmistakable evidence demonstrating that a chronic headache 
disorder pre-existed the veteran's active service.  
Therefore, the presumption that the veteran was in sound 
condition at the time of his entrance upon active service to 
the extent of not having a chronic headache disorder has not 
been rebutted, and the issue for consideration becomes 
whether the veteran's currently diagnosed migraine headaches 
had onset in service or may be reasonably linked medically to 
such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).

There are conflicting medical opinions of record on the 
medical question of whether current migraine headaches are 
etiologically related to one or two blows to the head (that 
is, head injuries) during the veteran's active service.  The 
veteran's testimony that he sustained a second head injury in 
service which is not documented in his service medical 
records is credible.  On the facts found that a chronic 
headache did not pre-exist the veteran's service and that he 
sustained two head injuries in service, there is no reason to 
find more probative the opinions of the VA physicians who 
have stated in the record of this case that the appellant's 
current migraine headaches are not related to service to the 
opinions of the veteran's private treating physicians who 
have stated in the record of this case that his current 
migraine headaches are  related to service.  On that medical 
question, therefore, there is an approximate balance of 
positive and negative evidence.  Resolving the doubt on the 
issue in the appellant's favor, entitlement to service 
connection for migraine headaches is established.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).
    
Residuals Of Injury To Left Eye

Service connection is in effect for a scar, residual of a 
laceration to the head (left eyebrow).  

The veteran has contended that he sustained a damaging injury 
to his left eye when he was struck by the window blind in 
service and/or in the undocumented incident of being struck 
by a sergeant.  However, his service medical records do not 
show any finding by a service department physician of an 
injury to either eye from any cause.  At his medical 
examination in March 1970 prior to induction, an abnormality 
of his right eye, esotropia, was diagnosed, but his left eye 
was evaluated as normal.  The incident with the window blind 
occurred on July 8, 1970. The service medical records have an 
entry for the next day, July 9, 1970, which reads in its 
entirety "headache and eye  T 98.6  APC [aspirin]"  
followed by someone's handwritten initials.  The balance of 
his service medical records make no further reference to the 
veteran's eyes.

As a layman without medical training or expertise, the 
veteran is not and was not in 1970 qualified to determine 
whether he had or has had an injury to the left eye.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  He 
has not submitted or identified any supporting evidence, such 
as a statement by a commanding officer or a "buddy" with 
personal knowledge on the matter or records of a physician or 
medical facility, military, VA, or non-VA showing a finding 
of a left eye injury or treatment in 1970 or soon thereafter 
for residuals of a left eye injury.  The preponderance of the 
evidence of record is against a finding that the veteran 
sustained an injury to his left eye during his brief active 
duty service, and the Board has found as fact that he did not 
in fact sustain a left eye injury in service.  It follows 
that service connection is not in order for a residuals of a 
left eye injury.

The veteran has alleged that he has had increased "eye 
pressure" for many years which is etiologically related to 
an injury to his left eye in service and/or to the blows to 
the head he sustained in service.  However, the VA physician 
who conducted an examination of the veteran's eyes in April 
2006 and diagnosed open angle glaucoma stated his medical 
opinion that it is unlikely that the veteran's glaucoma is 
related to a blow to the head in service in light of the fact 
that there is no evidence of any scarring of the left eye and 
no medical history of such scarring.  The VA examiner 
likewise found that the veteran currently has cataracts but 
that his cataracts are not related to service.  There is no 
basis in fact or in law to allow service connection for 
residuals of an injury to the left eye.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).    

As noted in the Introduction, a finding of the VA eye 
examiner in April 2006 reasonably raises a different service 
connection claim which is being referred to the RO.  


Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claim which are denied by this decision, the benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for a seizure disorder is denied.

Service connection for multiple sclerosis is denied.

Service connection for migraine headaches is granted.

Service connection for residuals of an injury to the left eye 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


